         Case 1:19-cv-10532-LTS Document 95 Filed 02/03/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
                                     )
                                     )
VICTOR ROSARIO                       )
            Plaintiff,               )
                                     )
v.                                   )   Civil Action No. 1:19-cv-10532-LTS
                                     )
                                     )
                                     )
HAROLD G. WATERHOUSE, ET.AL.         )
            Defendants.              )
                                     )

                         NOTICE OF SCHEDULING CONFERENCE

                                      FEBRUARY 3, 2020

SOROKIN, D.J.

       The Court will hold an Initial Scheduling Conference in accordance with Fed. R. Civ. P.
16(b) and Local Rule 16.1 in Courtroom No. 13 on the 5th floor of the United States Courthouse
in Boston, Massachusetts on

                            TUESDAY, APRIL 7, 2020 AT 10: 00 AM

       Counsel and the parties shall comply with the terms of Fed. R. Civ. P. 16 and Local Rule
16.1 and, if this is a patent case Local Rule 16.6(A), except as stated below:

       1. Agenda Not Required: Counsel may omit the agenda required by Local Rule 16.1
          (B)(1) unless:
             a. Counsel believe that there are matters not otherwise addressed under LR 16.1
                 that the Court should address at the scheduling conference;
             b. This is a patent case; or
             c. Counsel are specifically directed to prepare such an agenda by the Court.

       2. Scheduling Order: In most cases, the Court will issue a scheduling order at the
          conference in the form attached hereto. The Court may depart from the form in cases
          of relative complexity or simplicity or otherwise where justice may so require. The
          parties should attempt to agree on the relevant dates for discovery and motion
          practice. In a case of ordinary complexity, the parties should propose a schedule that
          calls for the completion of fact discovery, expert discovery, and motion practice
  Case 1:19-cv-10532-LTS Document 95 Filed 02/03/20 Page 2 of 2



   within one calendar year from the date of the scheduling conference. The dates of the
   status conference and pretrial conference will be set by the Court.

3. Discovery Event Limitations: Counsel representing parties in relatively complex
   matters who expect to require relief from the limitations on discovery events set forth
   in Local Rule 26.2(c) should be prepared to address that issue at the scheduling
   conference.

4. Settlement Proposals: Each defendant shall present to the plaintiff(s) a written
   response to the plaintiff(s)’ settlement proposal(s) no later than seven days prior to
   the scheduling conference.

5. Session Standing Orders: Attached to this Notice is a copy of general guidelines for
   this session. Counsel should familiarize themselves with these guidelines.

                  *Please respond either way to the below inquiry *

6. Rule 16 Conference: In the joint submission, the parties shall state
   whether they recommend that the Court should (a) cancel the Rule 16
   Conference and adopt the parties joint statement; (b) permit counsel to
   attend the Rule 16 Conference by telephone or (c) convene an in-person
   Rule 16 Conference

                                      By the Court,


                                      /s/ Mariliz Montes____
                                      Deputy Clerk to
                                      Leo T. Sorokin, U.S.D.J.




                                         2
